Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Election/Restrictions
2.	Claims 1, 3-9, 12-13, 16 and 24-25 are allowable. Claims 10-11, 14-15 and 17 are, previously withdrawn from consideration as a result of a restriction requirement, required all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 05/27/2021, is hereby withdrawn and claims 10-11, 14-15 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
3.	Claims 1, 3-17 and 24-25 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1, 3-17 and 24-25 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed image sensor comprising a pitch of the plurality of first pixel pads in a first horizontal direction is substantially the same as a pitch of the plurality of pixel regions of the first substrate in the first horizontal direction, and wherein a center of each of the plurality of first pixels pads is spaced by a predetermined distance in a second horizontal direction from a center of each of the plurality of pixel regions of the first substrate, wherein a portion of the first connection layer disposed on each of the plurality of pixel regions of the first substrate comprises an overlapping portion overlapping each of the plurality of first pixel pads in a plan view and a non-overlapping portion that does not overlap each of the plurality of first pixel pads in the plan view, and wherein a transmittance of the overlapping portion of the first connection layer is higher than that of the non-overlapping portion of the first connection layer, in combination with the remaining claimed limitations of claim 1; the claimed image sensor comprising a ratio of a total volume of a plurality of portions of the conductive pattern positioned respectively in the plurality of overlapping portions of the first connection layer with respect to a total volume of a plurality of portions of the insulating layer positioned respectively in the plurality of overlapping portions of the first connection layer is less than a ratio of total volume of a plurality of portions of the conductive pattern positioned respectively in the plurality of non-overlapping portions of the first connection layer with respect to total volume of a plurality of portions of the insulating layer positioned respectively in the plurality of non-overlapping portions of the first connection layer, in combination with the remaining claimed limitations of claim 12; the claimed image sensor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897